DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 08/18/2022. Claims 1, 3, 4, 11 & 13-19 were amended. The restriction requirement as set forth in the Office action mailed on 08/15/2022 is hereby withdrawn per amendments of claims 1, 11 & 19 and Applicant’s arguments being persuasive.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 08/05/2021 (five), 12/03/2021, 04/27/2022 & 08/26/2022 are being considered by the examiner. The Examiner has considered the voluminous references.
While the statement filed does not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory. Furthermore, 37 CFR 1.97 and 1.98 does not require that the information be material; rather, they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references. However, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats Inc. 359 F. Supp. 948, (S.D. Fla. 1972). 
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. MPEP § 609.04(a)(111).
This statement is in accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id. at 1888. This case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references. Id.
The MPEP provides more support for this position. In a subsection entitled "Aids to Compliance with Duty of Disclosure," item thirteen states:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant information and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of the most significance. See Penn Yan Boats, Inc. v. Sea LarkBoats Inc. 359 F. Supp. 948, (S.D. Fla. 1972). See also MPEP § 2004.
Therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statement is known to be material for patentability as defined by 37CFR 1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited. 

Reasons for Allowance
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “An electronic device, comprising: 
a substrate; 
an electroluminescent element formed on the substrate; and 
a uniform layer formed over an area of the substrate and over the electroluminescent element, the layer having a plurality of thicknesses and comprising:
a plurality of droplets arranged with a first droplet coverage at an edge of the layer and solidified to form a frame defining a central area within the frame; and 
a plurality of droplets arranged with a second droplet coverage different from the first droplet coverage in the central area and solidified, wherein the second droplet coverage is based on a topology of the substrate in the central area.”
None of the cited closest prior arts of record teach nor suggest “the layer having a plurality of thicknesses and comprising: a plurality of droplets arranged with a first droplet coverage at an edge of the layer and solidified to form a frame defining a central area within the frame; and a plurality of droplets arranged with a second droplet coverage different from the first droplet coverage in the central area and solidified, wherein the second droplet coverage is based on a topology of the substrate in the central area” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 11 recites “An electronic device, comprising:
a substrate; 
an electroluminescent element formed on the substrate; and 
a uniform layer formed over an area of the substrate and over the electroluminescent element, the layer having a plurality of thicknesses comprising: 
a plurality of droplets arranged with a first droplet coverage at an edge of the layer and solidified to form a frame region defining a central area within the frame; 
a plurality of droplets arranged with a second droplet coverage different from the first droplet coverage in the central area and solidified, wherein the second droplet coverage is based on a topology of the substrate in the central area; and 
a plurality of droplets arranged with a third droplet coverage, different from the first droplet coverage and the second droplet coverage, in the central area and solidified.”
None of the cited closest prior arts of record teach nor suggest “the layer having a plurality of thicknesses comprising: a plurality of droplets arranged with a first droplet coverage at an edge of the layer and solidified to form a frame region defining a central area within the frame; a plurality of droplets arranged with a second droplet coverage different from the first droplet coverage in the central area and solidified, wherein the second droplet coverage is based on a topology of the substrate in the central area; and 
a plurality of droplets arranged with a third droplet coverage, different from the first droplet coverage and the second droplet coverage, in the central area and solidified” as in the context of independent claim 11. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 19 recites “An electronic device, comprising:
a substrate; 
an electroluminescent element formed on the substrate; and 
a uniform layer comprising a plurality of films formed over an area of the substrate and over the electroluminescent element, the layer having a plurality of thicknesses comprising: 
a plurality of droplets arranged with a first droplet coverage at an edge of the layer and solidified a frame defining a central area within the frame; 
a plurality of droplets arranged with a second droplet coverage different from the first droplet coverage in the central area and solidified, 
wherein the second droplet coverage is based on a topology of the substrate in the central area; and 
a plurality of droplets arranged with a third droplet coverage, different from the first droplet coverage and the second droplet coverage, in the central area adjacent to the frame, and solidified.”
None of the cited closest prior arts of record teach nor suggest “the layer having a plurality of thicknesses comprising: a plurality of droplets arranged with a first droplet coverage at an edge of the layer and solidified a frame defining a central area within the frame; a plurality of droplets arranged with a second droplet coverage different from the first droplet coverage in the central area and solidified, wherein the second droplet coverage is based on a topology of the substrate in the central area; and a plurality of droplets arranged with a third droplet coverage, different from the first droplet coverage and the second droplet coverage, in the central area adjacent to the frame, and solidified.” as in the context of independent claim 19. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717